Title: Cash Accounts, January 1770
From: Washington, George
To: 



[January 1770]



Cash


Jany  6—
To Ditto [cash] of Mr H. Manley
£ 4. 5.0


10—
To Cash recd for 2 Barrls White Fish
3. 0.0


13—
To Ditto recd on Acct of Subn to the V. Justice
0.15.0


20—
To Ditto recd on acct of Do
0. 7.6


Contra


For 1770 
By Thomas Bishop Cash Lent
4. 0.0


Jany  7—
By the Revd Mr [Charles Mynn] Thruston for his share of Land on the Ohio undr the Kings Procln
10. 0.0



By Overseer Morris for encouragemt
2. 0.0


10—
By Jonathan Palmer
2.10.0


17—
By Richd Lake Balle Acct for Work done on my House in Alexandria
22. 5.2



By John Alton
7. 0.0


18—
By Jn. Parke Custis
0.10.0


23—
By Mrs Washington
2. 0.0



By Servants 1/3. By Hall & Gilpin for shoes 8/
0. 9.3


